Citation Nr: 0332284	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-19 969	)	DATE
	)
	)

THE ISSUES

1.  Whether clear and unmistakable error was committed in 
that portion of an October 24, 2002, Board decision that 
denied the veteran's petition to reopen her claim for service 
connection for pyelonephritis. 

2.  Whether clear and unmistakable error was committed in 
that portion of an October 24, 2002, Board decision that 
denied the veteran's petition to reopen her claim for service 
connection for urinary tract infection. 



REPRESENTATION

Moving party represented by:  Arkansas Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



ORDER TO DISMISS 

The veteran served on active duty from December 1975 to 
December 1979 and from November 1992 to April 1993.  She also 
apparently served in the Army National Guard. 

An October 24, 2002, decision of the Board of Veterans' 
Appeals (hereinafter Board) denied the veteran's claims 
listed on the title page.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court).  In an Order dated February 10, 2003, 
the Court vacated the October 24, 2002, Board decision and 
granted a Joint Motion for Remand.  

In a statement dated in November 2002, the veteran contended 
that clear and unmistakable error was committed in the 
October 24, 2002, Board decision.  However, as this decision 
was vacated by the Court, there is no longer a controversy 
for the Board to review with respect to the vacated October 
24, 2002, Board decision.  The Board has jurisdiction to 
review questions of law and fact arising from an adverse 
decision, and when there is no longer a controversy, the 
Board will dismiss an appeal for lack of jurisdiction.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. § 20.101 
(2003).  Accordingly, the motion must be dismissed. 


ORDER

The motion is dismissed.  



                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



